Per Curiam.
This is an application for a certiorari, on a suggestion, that the transcript of the record in this court is imperfect, in containing facts which are not in the record below. The motion was resisted on the ground that a certiorari only lies when a diminution is alleged, but not for an excess of matter in the record. But we think the case is properly embraced by the rule for certiorari, the object of which is to perfect the record. The case in 1 Wilson, 337, is an authority for the present application.
Let the certiorari be awarded.